DETAILED ACTION
This Notice of Allowance is in response to the application filed on 06/06/2017, the Amendment & Remark filed on 06/05/2020 and the Request for Continued Examination filed on 06/05/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-24 are added.
Claims 1, 6, 8, 14 and 19 are amended.
Claims 2, 9, 13 and 15 are cancelled.
Claims 1, 3-8, 10-12, 14 and 16-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2020 has been entered.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 is withdrawn in view of the Amendment filed on 06/05/2020.

Claim Rejections - 35 USC § 103
Previous rejection under 35 USC 103 is withdrawn in view of the Amendment filed on 06/05/2020.

Allowable Subject Matter
Claims 1, 3-8, 10-12, 14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Based on prior art search conducted, the prior art deemed the closest to the claimed invention is Cavanagh et al. (US 20170011214). Cavanagh discloses a system for managing user profile, such as username and password, for users. However, Cavanagh fails to teaches the claimed feature that the system automatically parsing membership information associated with a service from received electronic communication to generate a user profile, in which the system transmits a request to the service to obtain additional membership information in addition to the parsed membership information. When view along with the entirety of the claimed invention, no combination of prior art is found to render such feature obvious without improper hindsight. Thus, the claimed invention is found to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3693